 



EXHIBIT 10.2
 

      AMENDED AND RESTATED     REVOLVING CREDIT NOTE   BANK OF AMERICA, N.A.

 

Boston, Massachusetts   As of August 31, 2006

     FOR VALUE RECEIVED, the undersigned, Bakers Footwear Group, Inc., a
Missouri corporation with its principal executive offices at 2815 Scott Avenue,
Suite C, St. Louis, Missouri 63103 (the “Borrower”) promises to pay to the order
of Bank of America, N.A., a national banking association with its offices at 40
Broad Street Boston, Massachusetts 02109 (with any subsequent holder, the
“Lender”) the aggregate unpaid principal balance of loans and advances made to
or for the account of the Borrower pursuant to the Revolving Credit established
pursuant to the Second Amended and Restated Loan and Security Agreement of even
date (as such may be amended hereafter, the “Loan Agreement”) between the Lender
and the Borrower, with interest at the rate and payable in the manner stated
therein.
     This is the “Revolving Credit Note” to which reference is made in the Loan
Agreement and is subject to all terms and provisions thereof. The principal of,
and interest on, this Note shall be payable as provided in the Loan Agreement
and shall be subject to acceleration as provided therein.
     The Lender’s books and records concerning loans and advances pursuant to
the Revolving Credit, the accrual of interest thereon, and the repayment of such
loans and advances, shall be prima facie evidence of the indebtedness hereunder.
     No delay or omission by the Lender in exercising or enforcing any of the
Lender’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any default hereunder shall operate as a waiver of any other default
hereunder, nor as a continuing waiver.
     The Borrower, and each endorser and guarantor of this Note, respectively
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. Each assents to any extension or other indulgence
(including, without limitation, the release or substitution of collateral)
permitted by the Lender with respect to this Note and/or any collateral given to
secure this Note or any extension or other indulgence with respect to any other
liability or any collateral given to secure any other liability of the Borrower
or any other person obligated on account of this Note.

 



--------------------------------------------------------------------------------



 



     This Note shall be binding upon the Borrower, and each endorser and
guarantor hereof, and upon their respective, successors and assigns, and shall
inure to the benefit of the Lender and its successors, endorsees, and assigns.
     The liabilities of the Borrower, and of any endorser or guarantor of this
Note, are joint and several, provided, however, the release by the Lender of any
one or more such person, endorser or guarantor shall not release any other
person obligated on account of this Note. Each reference in this Note to the
Borrower, any endorser, and any guarantor, is to such person individually and
also to all such persons jointly. No person obligated on account of this Note
may seek contribution from any other person also obligated unless and until all
liabilities, obligations and indebtedness to the Lender of the person from whom
contribution is sought have been satisfied in full.
     This Note is delivered at the offices of the Lender in , shall be governed
by the laws of The Commonwealth of Massachusetts, and shall take effect as a
sealed instrument.
     The Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Lender in the establishment and
maintenance of the Lender’s relationship with the Borrower contemplated by this
Note, is relying thereon. THE BORROWER, TO THE EXTENT ENTITLED THERETO, WAIVES
ANY PRESENT OR FUTURE RIGHT OF THE BORROWER, OR OF ANY GUARANTOR OR ENDORSER OF
THE BORROWER OR OF ANY OTHER PERSON LIABLE TO THE LENDER ON ACCOUNT OF OR IN
RESPECT TO THE LIABILITIES, TO A TRIAL BY JURY IN ANY CASE OR CONTROVERSY IN
WHICH THE LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS
INITIATED BY OR AGAINST THE LENDER OR IN WHICH THE LENDER IS JOINED AS A PARTY
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN RESPECT TO, ANY
RELATIONSHIP AMONGST OR BETWEEN THE BORROWER, ANY SUCH PERSON, AND THE LENDER.

BAKERS FOOTWEAR GROUP, INC.
The (“Borrower”)

                  By:        /s/ Lawrence L. Spanley, Jr.                    

 